DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Rejection is in response to the applicant’s amendment received on 1/25/2021, in response to the Non-Final Rejection mailed on 10/26/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,9,16,26-27,30-31,34-35,50,57,62-64,67-74,78-79,83,85,91-94,106-107,117,120-136 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wawrousek et al (US 9,788,600 B2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,9, 14,16,26-27,30-31,34-35,50,57,62-64,67-74,78-79,83,85,91-94,106-107,117,120-136 are rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek et al (US 9,788,600 B2).
For claim 1, Wawrousek et al teach a component made from expandable material formed into an initial 3D configuration and substantially expanded to an Wawrousek et al. provide suggestion or motivation for producing a component first into 3D configuration and expansion at later time via heat/pressure (see col 36 lines 5 to col 4 0 lines 5).
As for claim 2, Wawrousek et al further teach wherein the expandable material comprises a polymeric substance and an expansion agent (see col 37 lines 1-30 for specific polymers, and col 38. Lines 50 to col 39 lines 40 for blowing agent as the expansion agent).
As for claim 9, Wawrousek et al further teach wherein the expansion agent comprises expandable microspheres (see col 39 lines 15-25).
As for claim 14, Wawrousek et al further teach blowing agent designed to form and expand upon exposure to controlled condition such as heat or pressure (see col 38 lines 50-65), thus one skill in the art have option to choose commonly known wet/dry unexpanded microspheres.  
As for claim 16, it is noted that since Wawrousek et al further teach including similar materials, thus it is noted that same material would similar properties, such as wherein the density of the expandable material is no more than 70% of the density of the polymeric substance (see col 37 lines 1-30 for specific polymers and col 38 lines 50 to col 39 lines 40). 
Wawrousek et al further teach including similar materials, thus it is noted that same material would similar properties, a difference between the modulus of elasticity of the expandable material being different from modulus of elasticity of the expansion agent (see col 37 lines 1-30 for specific polymers and col 38 lines 50 to col 39 lines 40). It is noted that rest of the remaining claims include functional properties and such would exist similarly as Wawrousek et al teach same type of materials. thus it would have same properties such as the expansion ratio claimed (see MPEP 211.01 which teaches - "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 199o)).
As for claim 57, Wawrousek et al further teach wherein the polymeric substance is elastomeric (see col 37 lines 1-30).
As for claim 67, Wawrousek et al further teach wherein the stimulus is heat (see col 38 lines 45-65).
As for claims 68 – 74 and 78-79, pertains to process of forming the component (specific expansion method, see col 38 lines 45-65 of Wawrousek that teaches heat/pressure) or process of using the component, specific temperature, or method of forming such as injection molding, or formed into initial 3D configuration in a mold created by thermoforming… and it is noted that “[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the In re Thorpe, 777 F.2d 695, 598, 227 USPQ.
As for claim 83, Wawrousek et al further teach comprising an outer layer constituting at least part of an outer surface of the component and colored differently than the expandable material (see col 38 lines 5-25). 
As for claim 85, Wawrousek et al further teach wherein the outer layer is part of the component before expansion of the expandable material into the expanded three-dimensional configuration and expanded with the expandable material when subjected to the stimulus after the expanded material is formed into the initial three-dimensional configuration (see col 37 lines 40 to col 38 lines 65).
As for claims 91-94, 106-107, and 120-121, Wawrousek et al further teach a device, or athletic gear for user, or the athletic gear is an article of protective athletic gear wearable by the user to protect the user, wherein the article of protective athletic gear comprises a pad comprising the component, wherein the athletic gear is a sport implement for handling by user; such as hockey stick (col 40 lines 50-65; col 1 lines 10-20; col 11 lines 1-15, col 27 lines 1-20, col 41 lines 10-25 states hockey sticks); wherein the device is an article of footwear for an user, the article of footwear is skate (see col 42 lines 5-10, col 12 lines 15-23, col 40 lines 65 and onward). 
As for claim 117, Wawrousek et al teach a component made from expandable material formed into an initial 3D configuration and  substantially expanded to an expanded 3D configuration that is  a scaled-up version of the initial three-dimensional 
As for claims 122-126, Wawrousek et al teach using expandable material (see col 37 lines 5-15) and in a different embodiment teaches the plurality of regions differ in stiffness using different material or having density (see col 3 lines 1-15, and col 37 lines 40-65; also see col 26 lines 1 to col 27 lines 10), thus based on the type of article produced, it would have been within the level of one ordinary skill in to use suggestion provided to use desired materials, and having different regions with distinct stiffness (density variation), for the benefit of producing the component that meets the user’s requirement.
 Additional limitation of claim [123], pertains to the component is configured to be worn on a user and a first one of the regions of the component is configured to be disposed closer to the user than a second one of the regions of the component and such would have been obvious over Wawrousek (see all Figures for various type of components being produced either shoe outer or inner sole, see col 4 lines 5 and onward, throughout); and the second one of the regions of the component is stiffer than the first one of the regions of the component.  It is noted that based on the type of article made (shoe or shoe pad), such as exemplified by Wawrousek, it would have obvious to modify the stiffness based on user’s preference via having desired polymeric and expandable materials (see col 36 lines 40 to col 40 lines 10 and throughout).

As for claim 127-128, recites wherein: the expandable material is a first expandable material; the component comprises a second expandable material different from the first expandable material; an outer layer that constitutes at least part of an outer surface of the component and is distinct from an underlying portion of the component. 
Because  Warousek teach using different characteristics of materials, and the materials including expandable material for either inner or outer soles and variety of other sports equipments (see col 36 lines 35 to col 40 lines 20), it would have been within the level of one ordinary skill in the art to use two different expandable material for two different regions (see col 37 lines 40-65), for providing desired functional benefit of comfort, compressibility, and compatibility for an individual or user wearing the component.
.
Claims 5, 8, 10,11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek et al (US 9,788,600 B2) in view of Erb et al (US 2005/0027025 A1).

In the same field of endeavor, pertaining to producing expandable component, Erb et al teach using different weight percentage of microspheres in polymeric materials (0, 2, 4, 5, and 10%) (see [0111]), and in a different example, Erb et al teach using 0-12 % microspheres mixed into the polymer ([0105]). Thus, it would have been obvious to optimize the range of microspheres to polymeric material desired ratio, as suggested by Erb et al, to obtain desired level of expansion in the article ([0106]), since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Double Patenting
Claims 1-2, 5, 8-11, 13-14, 16, 26-27, 30-31, 34-35, 50, 57, 62-64, 67-74, 78-79,83, 85, 91-94,106-107, 117,120-136 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 229-240,243-249,266-280 of co-pending Application No. 16/863900 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in combination of the reference application teaches a component comprising expandable material including similar materials polymeric substance and expansion agent (see claim 229, 233). For simplification purposes for claims 1-2, 5, 8-11, 13-14, 16, 26-27, 30-31, 34-35, 50, 57, 62-64, 67-74, 78-79,83, 85, 91-94,106-107, 117,120-136  see 229-240,243-249,266-280 of co-pending Application No. 16/863900 (reference application).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5,947,918 A1 and US 2017/0274588 states using microsphere/microcapsule for foaming structure; US 2013/0025031 A1 teaches dry unexpanded microspheres in loose powder form [0057]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA

Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743